DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 11/01/2019 and 06/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (US 2008/0135599 A1).

Regarding claim 1, Kishi discloses a stapler (Fig 1, #1) comprising:
(Fig 2, #3) configured to cause a pair of staple legs to penetrate a sheet bundle (Fig 10a-10d, #P. See further ¶ [0035]);
a bending part (Fig 7, #6/#7/#15) configured to bend the staple legs at a first position (See annotated Fig 7 below illustrating the first position) such that tips of the staple legs having penetrated the sheet bundle by the striking part are directed inwardly (See Fig 7 illustrating that the staple legs {S1} are directed inwardly);

    PNG
    media_image1.png
    396
    541
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 7 illustrating the first and second position.
and a clincher part (Figs 7 & 10a-10d, #11/#16) configured to bend the staple legs (Figs 10a-10d, #S1) at a second position (See annotated Fig 10c illustrating the second position) located closer to the sheet bundle than the first position (See annotated Fig 7 {above} and 10c {below} illustrating that the second position {shown in Fig 10c} is located closer to the sheet bundle than the first position {shown in Fig 7}) such that the staple legs of which the tips are (See Figs 10c-10d illustrating that the staple legs {#S1} are bent entirely inwards towards the sheet bundle. See at least ¶ [0048] that describes, "...the end edges of the arc-shaped cam surfaces 16a of the clincher cams 16 are engaged with the operation pieces 13 of the movable clinchers 11 to thereby operate and rotate the movable clinchers 11 clockwise about the rotation shafts 14, so that the staple legs S1 are bent in the direction of the back surfaces of the binding sheets P by the clincher pieces 12."), 

    PNG
    media_image2.png
    309
    515
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 10c illustrating the second position.
wherein the bending part includes:
a first part (Fig 6, #6) disposed on an inner side of the pair of staple legs and having a first tip portion facing the staple legs and located at the first position (See annotated Fig 7 below illustrating the identified first tip portion);
a second part (Fig 7, #7) disposed on an outer side of the pair of staple legs and having a second tip portion facing the staple legs and located on a non-sheet bundle side spaced from the (See annotated Fig 7 below illustrating the second tip portion, and the relative location of the first and second tip portions); and

    PNG
    media_image3.png
    368
    540
    media_image3.png
    Greyscale

Fig 3. Annotated Fig 7 illustrating the first and second tip portions.
a moving part (Figs 7-8, #15) configured to move at least one of the first part and the second part toward the staple legs (See at least ¶ [0041] that states, "..The cutter cam 15 can be engaged with the side surface of its associated movable cutter 7 to thereby drive and slide the movable cutter 7...").

Regarding claim 2, Kishi further discloses wherein the moving part (Figs 7-8, #15) is configured to move the second part toward the staple legs (See at least ¶ [0041] that states, "..The cutter cam 15 can be engaged with the side surface of its associated movable cutter 7 to thereby drive and slide the movable cutter 7...").

Regarding claim 3, Kishi further discloses wherein the first part is a fixed cutter (See Fig 7, #6. See further ¶ [0039]) including a first cutting edge located on the non-sheet bundle side than the first tip portion (See annotated Fig 7 below for the first cutting edge and the first tip portion), 
wherein the second part (See Fig 7, #7) is a movable cutter (See at least ¶ [0039] that describes the second parts are movable) including a second cutting edge provided at a portion of the second tip portion (See annotated Fig 7 below for the second tip portion), and is configured to cut the staple legs by the first cutting edge and the second cutting edge with moving toward the staple legs (See Fig 8. See further at least ¶ [0044] that describes that second tip portion of the movable cutter {#7} cuts the staple legs), and

    PNG
    media_image4.png
    369
    563
    media_image4.png
    Greyscale

Fig 4. Annotated Fig 7 illustrating the details of the first and second parts.
wherein the first tip portion protrudes toward the staple legs further than the first cutting edge (See Figs 7 and 8).

Regarding claim 4, Kishi further discloses wherein the first tip portion includes an inclined portion inclined such that a thickness thereof becomes smaller toward a tip thereof (See Fig 7, #6 illustrating that the first tip portion {illustrated in annotated Fig 7 above} includes an inclined portion wherein the thickness becomes smaller towards the tip).

Regarding claim 5, Kishi further discloses wherein the first tip portion and the first cutting edge are disposed such that an angle between an extension line of a virtual line connecting the second position and the first tip portion and an extension line of a virtual line connecting the first tip portion and the first cutting edge is 15° or greater (See annotated Fig 7 below illustrating the angle between a line connecting the second position & first tip portion and the first tip portion & the first cutting edge is 15° or greater).

    PNG
    media_image5.png
    507
    646
    media_image5.png
    Greyscale

.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kishi.
Kishi discloses a first tip portion and a first cutting edge (see annotated Fig 7 {Fig 4}) of a first part (Fig7, #6).
Kishi does not disclose expressly that the length of a virtual line connecting the first tip portion and the first cutting edge is 3mm or less (emphasis added).
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the size of the first part (Fig 7, #6) to be 3mm in length or less because Applicant has not disclosed that particular size provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first part as described by Kishi because the first part of Kishi performs the same function as the first part as described in claim 6.
	Therefore, it would have been an obvious matter of design choice to modify Kishi to obtain the invention as specified in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731